Continuation of 12
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive. Applicant argues that Jacobson et al. teach away from the claimed invention because they teach an OFF→ON logic, instead of an ON→OFF logic as claimed. The teachings of Jacobson et al. and Green et al. are opposite from each other and modifying Jacobson et al. via Green et al. would change the principle of operation of Jacobson et al. Additionally, such modification would no longer be able to achieve its clear purpose of OFF→ON logic. Lastly, regarding Green et al., the switch RNA is a cis-acting regulator such that the transcript (ssRNA) that is being regulated must itself be modified to control translation. In contrast, the claimed cgRNAs regulate in trans, i.e., no modification is required to the gene that is being regulated. And in Green et al. the switch regulates translation via sequestration of the ribosome binding site, which is unrelated to CRISPR.
However, modifying Jacobson et al. as taught by Green et al. would not change the principle of operation of Jacobson et al., as it would still result in regulation of the cgRNA. As taught by Green et al., regulation can be achieved via an input target that either activates or represses the RNA. Additionally, both the instant claims and Green et al. are trans-regulating. It is the input target that regulates the function, not the cgRNA or the mRNA in the case of Green et al. Adding the input target to the cgRNA or the mRNA activates or represses the activity of the system. In the instant claims, absence of the input target allows the cgRNA to bind its target binding region so that editing can occur, and in the case of Green et al., absence of the input target allows the ribosome to bind to the ribosome binding site. Accordingly, it would be obvious to modify Jacobson et al. with Green et al., as the change would still result in desired regulation of the cgRNA.
Therefore, the rejection is still deemed proper and is therefore maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636